OPINION — AG — QUESTION: "MAY A BOARD OF COUNTY COMMISSIONERS, THROUGH CONTRACTS ENTERED INTO DURING ONE FISCAL YEAR, CREATE A LIABILITY AGAINST AN APPROPRIATION OR ESTIMATE TO BE SUBSEQUENTLY MADE AND APPROVED FOR THE FOLLOWING FISCAL YEAR?" — NEGATIVE CITE: 62 Ohio St. 1961 310.1 [62-310.1], 62 Ohio St. 1961 310.4 [62-310.4] 68 Ohio St. 1965 Supp., 2482-2499 [68-2482] — [68-2499], ARTICLE X, SECTION 26 (W. J. MONROE) FILENAME: m0000962 JOHN M. ROGERS STATE EXAMINER AND INSPECTOR ATTORNEY GENERAL OF OKLAHOMA — OPINION JUNE 15, 1967 OPINION — AG — QUESTION: "MAY A BOARD OF COUNTY COMMISSIONERS, THROUGH CONTRACTS ENTERED INTO DURING ONE FISCAL YEAR, CREATE A LIABILITY AGAINST AN APPROPRIATION OR ESTIMATE TO BE SUBSEQUENTLY MADE AND APPROVED FOR THE FOLLOWING FISCAL YEAR?" — NEGATIVE CITE: 62 Ohio St. 1961 310.1 [62-310.1], 62 Ohio St. 1961 310.4 [62-310.4], 68 Ohio St. 1965 Supp., 2482-2499 [68-2482] — [68-2499] ARTICLE X, SECTION 26 (W. J. MONROE)